Citation Nr: 0106245	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder.

2.  Entitlement to an increased rating for hiatal hernia, 
with esophagitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty for twenty-five years, 
ending in August 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) regional office in St. 
Louis, Missouri (RO).  In August 1997, the case was remanded 
for further development.  That development has since been 
conducted and the case is now ready for final appellate 
review.

Service connection for a lumbar disorder was granted in an 
April 2000 rating decision.  Hence, that issue is no longer 
before the Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for an eye disorder was denied in an unappealed rating 
decision dated in December 1986.

2.  Additional evidence with regard to the veteran's claim to 
reopen the issue of entitlement to service connection for an 
eye disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's current esotropia and diplopia are due to 
the bilateral rectus resection performed in service, and are 
not the usual effects thereof.

4.  Manifestations of the veteran's hiatal hernia, with 
esophagitis, are not productive of a considerable impairment 
of health.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for an eye disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Esotropia and diplopia were incurred in active military 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).

3.  The schedular criteria for an increased rating for hiatal 
hernia with esophagitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eye Disorder

Factual Background

The veteran's service entrance examination dated in August 
1961, was negative for esotropia and diplopia.  In September 
1975, the veteran complained of intermittent exotropia "for 
many years."  The veteran was symptomatic in sunlight, as 
squinting caused uncontrolled eye deviation.  The veteran had 
not previously worn glasses or been treated for exotropia.  
He underwent a bilateral lateral rectus resection for 
correction of exotropia later that month.  Post-operatively, 
it was noted that he had "the expected uncrossed diplopia 
from an over-correction."  It was stated that a follow-up 
examination was not necessary "unless the [veteran's] 
diplopia continued beyond 8 weeks."  In April 1976, it was 
reported that since the veteran's surgery, diplopia had 
persisted and he was prescribed corrective lenses with 
prisms.  The impression was esotropia.  Thereafter, it was 
noted that the veteran had single vision with prisms, but 
continued to have double vision without the prisms or when he 
was tired.  In March 1978, double vision, secondary to muscle 
surgery, was shown.  The veteran's medical history at his 
June 1986 retirement examination noted that the appellant 
wore glasses secondary to eye surgery.  The veteran's visual 
acuity, with corrective lenses, was reported as 20/20, 
bilaterally.   

Subsequent to service discharge, VA examinations conducted in 
October and November 1986, reported that the veteran had 
single vision with corrective lenses, except when unduly 
fatigued.  However, constant diplopia was noted without 
glasses.  An eye consultation in January 1990, found probable 
intermittent exotropia with overcorrection, now small 
esotropia.  Diplopia was also documented.  In February 1991, 
hyperopic astigmatism with presbyopia was diagnosed.  
Diplopia was found on examination in July 1994, with stable 
vision and ocular health.

The veteran testified at a personal hearing before the RO in 
February 1996, that he did not have a problem with his eyes 
prior to surgery.  He asserted that he currently had double 
vision due to the surgery in service.  The veteran testified 
before the Board in April 1997, that due to the surgery in 
service, he had double vision that required glasses for 
correction.  He also testified that prior to the surgery, he 
did not have double vision.  

A VA examination conducted in October 1997, reported a 
history of exotropia, status post bilateral lateral rectus 
resection in "1995" (sic).  It was noted that since the 
operation, the veteran had esotropia, corrected by prism in 
spectacle prescription glasses.  The prism glasses prevented 
diplopia most of the time, except during periods of fatigue.  
The veteran reported that prior to his surgery, although his 
eyes deviated outward, he did not have diplopia, but 
subsequent to the surgery, he experienced constant diplopia 
without his prism glasses.  The veteran's corrected visual 
acuity was 20/25-1 in the right eye, and 20/20-3 in the left 
eye.  Near vision was J1 in both eyes.  Applanation tonometry 
revealed pressures of 21 and 20 in the right and left eye, 
respectively.  Esotropia was comitant and the pupillary 
examination revealed no afferent pupillary defect.  The 
vitreous was clear, and the fundus examination revealed a 
normal optic nerve and very mild retinal pigment epithelium 
changes, with drusen in the left macula.  The vessels and 
periphery were all within normal limits, with no background 
retinopathy shown.  Examination of the veteran's ocular 
motility disturbance revealed that with the six diopters of 
base-out prism, he was orthotropic, with an additional two 
prism diopters base-out of phoria revealed with the alternate 
cross-cover test.  The diagnoses included consecutive 
esotropia of six prism diopters.  Thereafter in April 1998, a 
VA examiner opined that the veteran had "not suffered ill 
effects from his bilateral rectus resection. . . . Mild over 
correction in this operation is common and small over 
corrections that are cosmetically improvements from the 
[veteran's] pre operative status are typically well 
tolerated."

Analysis

In this case, the RO denied the veteran's claim of 
entitlement to an eye disorder by an unappealed rating 
decision dated in December 1986.  Therefore, this decision is 
final.  38 U.S.C.A. § 7105.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  38 
U.S.C.A. §  5108; 38 C.F.R. § 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Id.; see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Evidence considered by the RO in 1986, included the veteran's 
service medical records and the VA examinations conducted in 
October and November 1986 that reported constant diplopia, 
corrected by lenses, except when unduly fatigued.  Therefore, 
for the purposes of reopening a claim for service connection 
for an eye disorder, the veteran must bring evidence that is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim" and that this 
evidence should "contribute to a more complete picture of 
the circumstances surrounding the origin of" the veteran's 
current eye disorder.  Id. 

The evidence received subsequent to December 1986, includes 
duplicative service medical records, the testimony of the 
veteran at personal hearings before the RO and the Board, 
post-service military medical records, and VA medical 
records.  With the exception of the duplicative service 
medical records, the Board finds that the veteran's testimony 
and post service medical records, bear directly and 
substantially upon the specific matter under consideration, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been received 
since the unappealed rating decision in December 1986, with 
regard to the veteran's claim for service connection for an 
eye disorder, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for a disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records reveal no evidence of 
esotropia and diplopia prior to the bilateral lateral rectus 
resection for correction of exotropia in September 1975.  
Subsequent to the surgery, constant esotropia and diplopia 
have been shown, correctable by spectacle prescription 
glasses, except during periods of fatigue.  Although 
postoperatively it was noted that the veteran experienced the 
"expected uncrossed diplopia from an over-correction," the 
evidence indicates that the diplopia was not expected to 
continue beyond 8 weeks.  Accordingly, the veteran's current 
esotropia and diplopia, more than 20 years subsequent to the 
inservice surgery, cannot be considered a usual effect of the 
surgery.  See 38 C.F.R. § 3.306(b)(1).

The Board notes that the VA examiner opined in April 1998, 
that the veteran had "not suffered ill effects from his 
bilateral rectus resection."  Nevertheless, the medical 
evidence demonstrates that the veteran's current esotropia 
and diplopia are the result of his surgery in service in 
1975, regardless of the extent of the resultant impairment 
caused by these disorders.  Accordingly, service connection 
for esotropia and diplopia is warranted.  

II.  Hiatal Hernia

Factual Background

The veteran's service entrance examination is negative for a 
hiatal hernia or esophagitis.  An upper gastrointestinal 
series conducted in April 1983, found a sliding hiatal 
hernia, without demonstrable reflux, and irregularity of the 
distal esophageal mucosa, consistent with esophagitis.  An 
endoscopy dated in June 1983, showed esophagitis and 
duodenitis.  Thereafter, the veteran experienced heartburn 
that awakened him from sleep approximately 1 to 2 times a 
month.  Hematemesis, dysphagia, and melena were not found.

In December 1986, service connection for a hiatal hernia was 
granted, and a noncompensable evaluation assigned.  That 
evaluation remained in effect until an April 2000 rating 
decision assigned the current 10 percent rating effective 
June 15, 1995.  

A VA examination dated in August 1995, revealed that the 
veteran's weight was stable, and he was not anemic or 
malnourished.  Nausea, periodic vomiting, recurrent 
hematemesis, melena, diarrhea, and constipation were denied.  
There was no evidence of abdominal or bowel disturbance, 
other than complaints of episodic midepigastric pain with 
reflux causing substernal pain, which lasted approximately 2 
to 3 days, 20 times a year.  The diagnosis was 
gastroesophageal reflux disease with acid peptic disorder, 
currently controlled with medication.  

The veteran testified at a personal hearing before the RO in 
February 1996, that he had to elevate himself at night with 
pillows or sleep on a recliner to alleviate the acids in his 
esophagus.  The veteran testified before the Board in April 
1997, that he was usually awakened 2 to 3 times a night by 
severe burning.  He reported that he would not be able to 
function without medication to alleviate this symptom.  The 
veteran noted that on occasion he would have trouble 
swallowing food.  

At a VA examination dated in October 1997, the veteran denied 
vomiting, hematemesis, melena, and dysphagia, and reported no 
restrictions on his diet.  However, he reported epigastric 
pain, with an increase in burning subsequent to his coronary 
bypass graft in 1996.  He had heartburn on a daily basis, 
more frequently at night.  Episodes of acid coming to the 
mouth were reported once or twice a week during the night.  
On examination, the veteran was not anemic and his weight was 
stable.  His nutritional status appeared good.  He had no 
obstruction or spasm which required dilatation.  The 
diagnosis was reflux esophagitis and hiatal hernia, with 
symptoms partially relieved with an H2 blocker.  An endoscopy 
performed in October 1997, found a hiatal hernia extending 
from 34 to 39 centimeters.  The distal esophagus showed 
segment Barrett's, epithelium with white appearance of 
mucosa.  No erosion was found.  

Analysis

The Board finds that the duty to assist has been fulfilled.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.103 
(2000).  All available records have been added to the claims 
file, and the veteran was provided with a VA examination.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection is in effect for a hiatal hernia with 
esophagitis, and a 10 percent evaluation has been assigned 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Under this code a 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations that are productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that are productive of considerable impairment of 
health.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation, but are of less 
severity.  Id.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Id.  

The current record reveals evidence of epigastric burning, 
particularly at night, that is relieved by elevation and 
medication.  Vomiting, hematemesis, melena, and dysphagia 
were denied on the most recent examination, and material 
weight loss with moderate anemia have never been presented.  
The veteran's nutritional status was reported as good.  In 
light of these facts, the Board concludes that the hiatal 
hernia with esophagitis has not been productive of 
considerable impairment of his health.  Hence, a rating in 
excess of 10 percent under Diagnostic Code 7346 is not 
warranted. 

In reaching this decision the Board noted that the October 
1997 examination of the esophagus revealed no obstruction or 
spasm which required dilatation.  Accordingly, a rating in 
excess of 10 percent is not warranted for spasm of the 
esophagus.  See 38 C.F.R. § 4.114, Diagnostic Codes 7204, 
7203 (2000).  

Finally, in reaching this decision to deny an increased 
evaluation the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for esotropia and diplopia is granted.  

An increased rating for hiatal hernia, with esophagitis, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

